EXHIBIT 10.17

 

IMMUCELL CORPORATION

 



Amended and Restated Promissory Note

($3,940,000) given by the Company in favor of TD Bank N.A.

dated March 1, 2017.

 

LOAN #__________

 

AMENDED AND RESTATED TERM LOAN NOTE

 

(Amends and Restates Term Loan Note dated March 28, 2016 in the original
principal amount of $2,500,000.00)

 



Date of Note:





March 1, 2017





    Principal Amount: $3,940,000.00     Maturity Date: September 1, 2025    
Interest Rate:

An interest rate equal at all times to Two and One Quarter percent (2.25%) per
annum in excess of the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) of the one (1) month LIBOR (as
hereinafter defined). The Lender shall not be required to notify Borrower of
adjustments in said interest rate.

 

“LIBOR” (i.e., the London Interbank Offered Rate) means the rate of interest in
U.S. Dollars (rounded upwards, at the Lender's option, to the next 1/8th of one
percent) equal to the Intercontinental Exchange Benchmark Administration Ltd.
(“ICE, ”or the successor thereto if ICE is no longer making a London Interbank
Offered Rate available) (“ICE LIBOR”) rate for the equivalent Interest Period as
published by Bloomberg (or such other commercially available source providing
quotations of ICE LIBOR as designated by Lender from time to time) at
approximately 11:00 A.M. (London time) two (2) London Business Days prior to the
Reset Date; provided however, if more than one ICE LIBOR is specified, the
applicable rate shall be the arithmetic mean of all such rates. If, for any
reason, such rate is not available, the term LIBOR Rate shall mean, for the
LIBOR Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by Lender
to be the average rates per annum at which deposits in dollars are offered for
such LIBOR Interest Period to major banks in the London Interbank market in
London, England at approximately 11:00 A.M. (London time) two (2) Business Days
prior to the Reset Date. The Interest Rate shall be computed on an actual/360
day basis (i.e., interest for each day during which the Principal Amount, or any
part thereof, is outstanding shall be computed at the Interest Rate, divided by
360).

 

Notwithstanding the foregoing, LIBOR Rate loans shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for proration, exceptions or offsets
that may be available from time to time to Lender. The LIBOR Rate shall be
adjusted automatically on and as of the effective date of any change in the
LIBOR Reserve Percentage or the LIBOR Interest Period for each LIBOR Rate loan
comprising part of the same borrowing (including conversions, extensions and
renewals), to a per annum interest rate determined pursuant to the following
formula:

 

Adjusted LIBOR Rate =              LIBOR Rate___________

1 - LIBOR Reserve Percentage

 

For purposes of this calculation LIBOR Reserve Percentage is defined as, for any
day, that percentage (expressed as a decimal) which is in effect from time to
time under Regulation D, as such regulation may be amended from time to time or
any successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of LIBOR Rate loans is
determined), whether or not Lender has any Eurocurrency liabilities subject to
such reserve requirement at that time.

    LIBOR Interest Period: Initially, the first (1st) LIBOR Interest Period
hereunder shall be the period commencing on the date hereof and ending on (and
including) March 31, 2017.  Thereafter, each LIBOR Interest Period shall
commence on the first (1st) day of the calendar month immediately following the
previous LIBOR Interest Period (the “Reset Date”) and shall end on the  last day
of such month; provided however, (i) no LIBOR Interest Period shall extend
beyond the Maturity Date of the Loan, and (ii) any LIBOR Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar  month at the end of such
LIBOR Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such LIBOR Interest Period.       Business Day: Any
day on which domestic and international transactions are carried on in the
London Interbank Market and commercial banks are open for business in London,
England and are neither required nor authorized to close in the State.    
State: Shall mean the State of Maine.

 



 1 

 

 

FOR VALUE RECEIVED, ImmuCell Corporation, a Delaware corporation (the
“Borrower”), having an address as indicated below, HEREBY PROMISES TO PAY ON THE
MATURITY DATE to the order of TD Bank, N.A., a national banking association,
(hereinafter, together with its successors and assigns, referred to as the
“Lender”) at One Portland Square, P.O. Box 9540, Portland, Maine, 04112, or at
such other place as the holder hereof may from time to time designate in
writing, in immediately available federal funds, the Principal Amount or so much
thereof as shall be advanced by Lender to Borrower pursuant to the terms hereof
and then remaining unpaid, together with interest on the outstanding Principal
Amount from time to time at the Interest Rate. Interest only shall be due and
payable monthly, commencing April 1, 2017 and on the same day of each successive
month until September 1, 2018 or the date on which the full Principal Amount
hereof has been advanced by Lender to Borrower, whichever is earlier (the
“Advance Termination Date”).

 

Beginning with the payment next due after the Advance Termination Date,
principal payments shall be due and payable pursuant to a schedule of principal
payments based on a seven year even amortization to be later attached to this
Note as Schedule A to be then provided by the Lender, plus accrued interest, in
equal monthly installments, followed by a final installment of all unpaid
principal and interest due and payable on the Maturity Date. Borrower may elect
an interest rate swap for all or any portion of the loan.

 

Borrower shall pay a late payment charge of six cents ($.06) for each dollar
($1.00) of each payment that is made more than fifteen (15) days after the due
date thereof, which charge shall be due and payable with each such late payment.

 

For so long as the Interest Rate in effect is a variable rate of interest, the
loan evidenced hereby may be prepaid in part or in full at any time without
premium. However, upon Borrower’s execution of any ISDA interest rate swap or
other hedging agreement in connection with this Term Loan Note synthetically
converting the Interest Rate to an indicative fixed rate, any prepayment shall
be subject to the terms of such a swap or hedge agreement, including any
provisions relating to termination fees.

 

Borrower may request advances hereunder (each, an “Advance” and collectively,
“Advances”) through, to and including the Advance Termination Date, which
Advances shall be utilized by Borrower solely for purposes of purchasing
machinery and equipment to be installed at the property owned by Borrower and
located at or about 33 Caddie Lane a/k/a Unit 11, Second Tee Business Park
Condominium, Riverside Street, Portland, Maine (the “Project”) and shall not
exceed the invoiced cost of such machinery and equipment, exclusive of taxes,
freight and installation charges so long as the total of all requested and
outstanding Advances does not exceed eighty percent (80%) of the total invoiced
cost of machinery and equipment (exclusive of taxes, freight and installation
charges) purchased or ordered with respect to the Project at the time of such
request. Advances shall be used for commercial purposes and not for any
personal, family or household use or for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. §§ 221
and 224.

 



 2 

 

 

The aggregate principal amount of all outstanding Advances shall not exceed the
Principal Amount of this Note at any time. Lender shall not be obligated to make
Advances hereunder until such time as Borrower has provided Lender with evidence
satisfactory to Lender that Borrower has contributed equity in the form of
machinery and equipment purchased with non-borrowed funds, to the Project in the
amounts set forth on Schedule B hereto.

 

Lender shall not be obligated to make Advances after the Advance Termination
Date. Lender shall have the right to request periodic reports from Borrower as
to the status of the Project from time to time and Lender shall not be obligated
to make Advances hereunder until such time as such reports are received and are
satisfactory to Lender, in its sole discretion. Lender will have no obligation
to make Advances hereunder if: (a) a Default (as hereinafter defined) has
occurred and is continuing, (b) an event has occurred which with the passage of
time or giving of notice, if left uncured, would constitute a Default hereunder,
(c) there occurs a material adverse change in Borrower’s financial condition or
business or (d) Borrower has applied funds advanced pursuant to this Note for
purposes other than those authorized by Lender.

 

All Advances requested by Borrower hereunder are to be in writing pursuant to a
written request (“Advance Request”) executed by an Authorized Officer in form
and content satisfactory to Lender, and shall include invoices from third party
vendors and other documentation satisfactory to Lender, in its sole discretion,
establishing that the requested advance amount is equal to a maximum of the
invoiced cost of the equipment to be purchased, less taxes, freight and
installation charges and that the total of all requested and outstanding
Advances at the time of such Advance Request does not exceed eighty percent
(80%) of the total invoiced cost of machinery and equipment (exclusive of taxes,
freight and installation charges) purchased or ordered for the Project at the
time of such Advance Request. For purposes hereof, the term “Authorized Officer”
shall mean any officer (or comparable equivalent) of Borrower authorized by
specific resolution of Borrower to request Advances as set forth in an
authorization certificate delivered to Lender in the form set forth as Schedule
C hereto. Lender shall be entitled to rely on each such authorization
certificate received until such time as Lender actually receives an amended
authorization certificate amending the information set forth therein. Borrower
agrees to be liable for all sums advanced in accordance with the instructions of
an Authorized Person.

 

Upon receiving a request for an Advance in accordance with this paragraph, and
subject to the conditions set forth herein, Lender shall make the requested
Advance available to Borrower as soon as is reasonably practicable thereafter on
the day the requested Advance is to be made. Advances which may be made by
Lender from time to time hereunder shall be made available by crediting such
proceeds to Borrower’s operating account with Lender.

 



 3 

 

 

Borrower hereby authorizes Lender to charge checking account number
_______________ at TD Bank, N.A. (or such other account maintained by Borrower
at TD Bank, N.A. as Borrower shall designate by written notice to Lender) (the
“Deposit Account”) to satisfy the monthly payments of principal and/or interest
due and payable to Lender hereunder on the first (1st) day of each month (each,
a “Charge Date”) and Lender is hereby authorized to charge the Deposit Account
on each Charge Date or, if any Charge Date shall fall on a Saturday, Sunday or
legal holiday, then the Lender reserves the right to charge the Deposit Account
on either the first (1st) Business Day immediately preceding or on the first
(1st) Business day immediately following any such Charge Date until the Note
shall be paid in full.

 

Borrower agrees to maintain sufficient funds in the Deposit Account to satisfy
the payment due Lender under the Note on the next succeeding Charge Date during
the term of this Note. If sufficient funds are not available in the Deposit
Account on any Charge Date to pay the amounts then due and payable under this
Note, Lender, in its sole discretion, is authorized to: (a) charge the Deposit
Account for such lesser amount as shall then be available; and/or (b) charge the
Deposit Account on such later date or dates after the applicable Charge Date
that funds shall be available in the Deposit Account to satisfy the payment then
due (or balance of such payment then due). Notwithstanding the foregoing,
Borrower shall only be entitled to receive credit in respect of any payments of
principal and interest due under the Note for funds actually received by Lender
as a result of any such charges to the Deposit Account. Borrower shall be liable
to Lender for any late fees or interest at the Default Rate on any payments not
made on a timely basis by Borrower because of insufficient funds in the Deposit
Account on any Charge Date. In the event the Deposit Account continues to
contain insufficient funds to fully satisfy the payments due Lender under the
Note, Borrower shall be responsible for making all such payments from another
source and in no event shall the obligations of Borrower under the Note be
affected or diminished as a result of any shortages in the Deposit Account, it
being understood and agreed that Borrower shall at all times remain liable for
payment in full of all indebtedness under the Note.

 

Lender may, at Lender’s sole discretion, discontinue charging the Deposit
Account at any time on not less than ten (10) days’ written notice to the
Borrower, in which event, Borrower shall thereafter be responsible for making
all payments hereunder to Lender at the address set forth in Lender’s notice or
if no such address is given, then to Lender at P.O. Box 5600, Lewiston, Maine
04243-5600.

 

The Borrower and each endorser and guarantor hereof grant to the Bank a
continuing lien on and security interest in any and all deposits or other sums
at any time credited by or due from Lender or any Affiliate (as defined in the
Security Agreements) of Lender to the Borrower and/or each endorser or guarantor
hereof and any cash, securities, instruments or other property of the Borrower
and each endorser and guarantor hereof in the possession of the Lender or any
Lender Affiliate, whether for safekeeping or otherwise, or in transit to or from
the Lender or any Lender Affiliate (regardless of the reason the Lender or
Lender Affiliate had received the same or whether the Lender or Lender Affiliate
has conditionally released the same) as security for the full and punctual
payment and performance of all of the liabilities and obligations of the
Borrower and/or any endorser or guarantor hereof to the Lender or any Lender
Affiliate and such deposits and other sums may be applied or set off against
such liabilities and obligations of the Borrower or any endorser or guarantor
hereof to the Lender or any Lender Affiliate at any time, whether or not such
are then due, whether or not demand has been made and whether or not other
collateral is then available to the Lender or any Lender Affiliate.

 



 4 

 

 

Notwithstanding any other provision of this Note, if Lender shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that, (i) by reason of circumstances affecting the relevant market,
reasonable and adequate means do not exist for ascertaining the Adjusted LIBOR
Rate, or (ii) it is unlawful for Lender to make or maintain the loan evidenced
by the Note as a LIBOR Rate based loan as contemplated by this Note, or to
obtain in the interbank Eurodollar market the funds with which to make such
LIBOR Rate based loans, Lender shall give prompt written notice thereof to
Borrower and after the giving of such notice, until any such notice has been
withdrawn by Lender, the Principal Amount shall bear interest at another rate
then designated by the Lender, in its sole discretion, for general commercial
loan reference purposes.

  

If the adoption of or any change in any applicable law or regulation or in the
interpretation or application thereof or compliance by Lender with any request
or directive (whether or not having the force of law) from any central bank or
other governmental authority made subsequent to the date hereof, shall (a)
subject Lender to any tax of any kind whatsoever with respect to any LIBOR Rate
based loan made by it, or change the basis of taxation of payments to Lender in
respect thereof (except for changes in the rate of tax on the overall net income
of Lender); (b) impose, modify, or hold applicable, any reserve, special
deposit, compulsory loan, or similar requirement against assets held by,
deposits or other liabilities in, or for the account of, advances, loans, or
other extension of credit (including participations therein) by, or any other
acquisition of funds by, any office of Lender which is not otherwise included in
the determination of the Adjusted LIBOR Rate hereunder; or (c) shall impose on
such Lender any other condition; and the result of any of the foregoing is to
materially increase the cost to Lender of making or maintaining the loan
evidenced by this Note as a LIBOR Rate based loan, or to reduce any amount
receivable hereunder, then, in any such case, Borrower shall promptly pay
Lender, upon its demand, any additional amounts necessary to compensate Lender
for such additional costs or reduced amount receivable which Lender reasonably
deems to be material as determined by Lender, with respect to this Note. A
certificate as to any additional amounts payable pursuant to this paragraph
submitted by Lender to Borrower shall be presumptive evidence of such amounts
owing. Lender agrees to use reasonable efforts to avoid, or to minimize, any
amounts which might otherwise be payable pursuant to this paragraph provided
however, that such efforts shall not cause the imposition on Lender of any
additional costs or legal regulatory burdens deemed by Lender in good faith to
be material.

 

During the term hereof, Borrower will deliver to Lender such financial
information and reports as may be required by that certain Second Amended and
Restated Loan Agreement dated of or about even date herewith, as the same may be
amended from time to time. Borrower’s failure to timely supply such information
shall constitute a Default hereunder.

 



 5 

 

 

This Note is secured by, and the parties hereto are entitled to the benefits and
security of, that certain security agreement dated on or about March 28, 2016
(the “2016 Security Agreement”) from Borrower to Lender and a certain Amended
and Restated Security Agreement dated on or about September 21, 2015 from
Borrower to Lender (the “2015 Security Agreement  or, together with the 2016
Security Agreement, the “Security Agreements”), each covering all business
assets of Borrower, as well as a certain Mortgage and Security Agreement with
respect to certain property owned by Borrower and improvements now or in the
future existing thereon, located at or about 33 Caddie Lane a/k/a Unit 11,
Second Tee Business Park Condominium, Riverside Street, Portland, Maine, an
existing Amended and Restated Mortgage and Security Agreement dated on or about
September 21, 2015 with respect to certain property with improvements thereon
owned by Borrower and located at or about 56 Evergreen Drive, Portland, Maine
(the two said Mortgage and Security Agreements, together, the “Mortgages”) and
related collateral assignments of leases and rents, all of the covenants,
conditions and agreements of the said collateral security documents being made a
part of this Note by this reference, and by any other mortgage or security
instrument executed and delivered by Borrower to Lender from time to time that
secures all obligations or indebtedness of Borrower to Lender.

 

It is the intention of the parties that Lender shall have a first priority
purchase money security interest in equipment purchased by Borrower for which an
Advance is made hereunder.

 

Except as may be otherwise provided in the Security Agreements or the Mortgages
securing Borrower’s obligations hereunder, all monthly payments received by
Lender hereunder shall be applied first, to the payment of accrued interest on
the Principal Amount, second, to the reduction of the Principal Amount of this
Note, and finally, the balance, if any, to the payment of any fees, costs,
expenses or charges then payable by Borrower to Lender hereunder, under the
Mortgages or under any other document executed and delivered by Borrower in
connection with the loan evidenced by this Note.

 

Borrower agrees that if it fails to make any payment due under this Note, or
upon the happening of any “Default” (as defined in the 2016 Security Agreement)
under the Security Agreements or an “Event of Default” under either of the
Mortgages, Lender shall have no obligation to make any further Advances and the
outstanding Principal Amount, together with accrued interest and all other
expenses, including, without limitation, reasonable attorneys’ fees, shall
immediately become due and payable at the option of the holder of this Note,
notwithstanding the Maturity Date. For purposes hereof, attorneys’ fees shall
include, without limitation, fees and disbursements for legal services incurred
by the holder hereof in collecting or enforcing payment hereof whether or not
suit is brought, and if suit is brought, then through all appellate actions.

 

DEFAULT / POST JUDGMENT INTEREST RATE. The Lender shall have the right to charge
interest on the unpaid principal balance hereof at an interest rate of four
percent (4.0%) per annum in excess of the Interest Rate otherwise payable as
provided herein (the “Default Rate”) for any period during which the Borrower
has failed to make a required payment hereunder within ten (10) days of the due
date therefor, or shall be in default under any material provision hereof or
there shall be a default under any other document guarantying, governing or
securing this Note. The Default Rate shall apply following entry of any judgment
hereon notwithstanding any otherwise applicable statutory rate.



 



 6 

 

 

In no event shall the total of all charges payable under this Note and any other
documents executed and delivered in connection herewith and therewith that are
or could be held to be in the nature of interest exceed the maximum rate
permitted to be charged by applicable law. Should the Lender receive any payment
of interest that is or would be in excess of that permitted to be charged under
any such applicable law, such payment shall have been, and shall be deemed to
have been, made in error and shall thereupon be applied to reduce the principal
balance outstanding on this Note.

 

Borrower waives demand, presentment for payment, notice of dishonor, protest and
notice of protest of this Note.

 

Any notice, demand or request relating to any matter set forth in this Note
shall be in writing and shall be deemed to have been sufficiently given or
served for all purposes when presented personally, three (3) days after mailing
by registered or certified mail, postage prepaid, or one (1) day after delivery
to a nationally recognized overnight courier service providing evidence of the
date of delivery, if to Borrower at 56 Evergreen Drive, Portland, Maine 04103,
to the attention of Michael Brigham, President and CEO, and if to Lender, at its
address first above written, to the attention of Nicholas Weightman, or at such
other address of which a party shall have notified the party giving such notice
in writing in accordance with the foregoing requirements.

 

Time is of the essence as to all dates set forth herein; provided, however, that
whenever any payment to be made under this Note shall be stated to be due on a
day that is not a Business Day, such payment may be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computations of payment of interest.

 

This Note may not be waived, changed, modified, terminated or discharged orally,
but only by an agreement in writing signed by the party against whom enforcement
of any such waiver, change, modification, termination or discharge is sought.

 

BORROWER, AND BY ITS ACCEPTANCE HEREOF, LENDER, EACH HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS NOTE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. BORROWER AND LENDER ARE EACH HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

 

This Note and the rights and obligations of the parties hereunder shall in all
respects be governed by, and construed and enforced in accordance with, the laws
of the State (without giving effect to the State’s principles of conflicts of
law). Borrower hereby irrevocably submits to the nonexclusive jurisdiction of
any state or federal court in the State sitting in the City of Portland, County
of Cumberland, over any suit, action or proceeding arising out of or relating to
this Note, and Borrower hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any state or federal court in
the State sitting in the City of Portland, County of Cumberland, may be made by
certified or registered mail, return receipt requested, directed to the Borrower
at the address indicated below, and service so made shall be complete five (5)
days after the same shall have been so mailed.

 

By signing below, Borrower agrees and acknowledges that, under Maine law, no
promise, contract, or agreement to lend money, extend credit, forbear from
collection of debt or make any other accommodation for the repayment of a debt
for more than $250,000 may be enforced against Lender unless the promise,
contract, or agreement (or some memorandum or note thereof) is in writing and
signed by Lender.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 



 7 

 

 

IN WITNESS WHEREOF, the Borrower has executed and delivered this Note on the
Date of Note as an instrument under seal.

 



ATTESTING WITNESS Borrower:         ImmuCell Corporation     /s/ David S.
Champoux By:

/s/ Michael F. Brigham

  Name: Michael Brigham   Title: Its President and CEO         Borrower’s
Address:      

56 Evergreen Drive
Portland, Maine 04103

 

A&R Term Note

 



 8 

 



  



SCHEDULE A to TERM LOAN NOTE

TO BE LATER ATTACHED/PROVIDED BY LENDER

 



 9 

 

 



SCHEDULE B to TERM LOAN NOTE

 

EQUITY CONTRIBUTION AND ADVANCE SCHEDULE

 

Borrower’s Minimum Required Equity Amount of Loan Funds Available (cumulative
amount) (subject to the terms hereof)     $2,500,000.00 Up to $500,000  
$4,000,000.00 Up to an additional $2,000,000.00   $4,800,000.00 (see Note 1,
below) Remaining Balance of Principal Amount of Note

 

Note 1: Borrower’s Minimum Required Equity to be contributed prior to Lender
advancing any portion of the Remaining Balance of Principal Amount of Note, as
described above, shall be equal to the total cost of all equipment purchased, or
to be purchased, in connection with the Project, less (a) the amount of loan
proceeds evidenced by this Note previously advanced by Lender, and (b) the
then-Remaining Balance of Principal Amount of Note. The amount of Borrower’s
Equity shall not be less than $4,800,000.00 unless Borrower provides Lender with
evidence satisfactory to Lender, in its sole discretion, that the total cost for
all equipment purchased, or to be purchased, for the Project has been reduced,
in which case the amount of Borrower’s Minimum Required Equity to be contributed
before Lender shall advance the Remaining Balance of Principal Amount of Note
shall be reduced in an amount equal to such reduction in cost.

 



Borrower:___________                                          Lender:
____________________

 

 



 10 

 

 

SCHEDULE C TO TERM LOAN NOTE

 

FORM OF AUTHORIZATION CERTIFICATE

(Borrower Letterhead)

 

 

Date: _______________

 

TD Bank, N.A.

_______________

_______________

Attention:

 

Dear _____________:

 

The following individuals are authorized to request loan Advances under that
certain Amended and Restated Term Loan Note dated on or about March 1, 2017
executed and delivered by ImmuCell Corporation (“Borrower”):

 



Authorized Person   Title   Signature             1.             
                               2.                                3.  
                     





 

Acknowledged and approved:         By:                         Name:     Title:
   



  

 

 



 

 

